Citation Nr: 1643864	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications.  


REPRESENTATION

Appellant represented by:	Christopher Chambers, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958.  

This matter comes to the Board of Veteran's Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a decision review officer (DRO) in August 2014 and a transcript of the hearing has been associated with the claims file.  Additionally, this matter was previously remanded by the Board in June 2016 in order to afford the Veteran a hearing before the Board.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing has also been associated with the claims file.  As such, the Board finds there has been substantial compliance with prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An October 2008 Board decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications.  The Veteran did not thereafter request reconsideration or file a notice of appeal.  

2.  Evidence received since the October 2008 Board decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications, and therefore, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2008 Board decision which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications, has not been added to the record.  38 U.S.C.A. § 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within an August 2012 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and various lay statements.  

Notably, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  With regard to new and material evidence claims, a VA examination is not warranted if no new and material evidence has been received.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2015); see also Waters, 601 F.3d at 1278-79 (Fed. Cir. 2010).  Therefore, to the extent the Veteran has asserted entitlement to a VA examination and/or opinion based upon discussion of that possibility at the August 2014 DRO hearing, the Board finds that a VA examination and/or opinion regarding the Veteran's claim on appeal is not warranted.  Id.  

The Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim, and appellate review may proceed without prejudice to the Veteran.  

II.  New and Material Evidence - Low Back

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications, was previously denied in an October 2008 Board decision wherein the Board found that the Veteran's diffuse myalgia disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, and that the proximate cause of any such disability was not an event which was not reasonably foreseeable.  Thereafter, the Veteran did not file a timely notice of appeal or request reconsideration; therefore, the February 1998 Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a) (2015).  

Since the prior final October 2008 Board decision, evidence added to the record includes VA treatment records, private treatment records, and the Veteran's lay statements.  This additional medical evidence documents that the Veteran was prescribed statin medications, including Simvastatin and Zocor, as early as June 1999 and July 1999, respectively.  An October 2012 nexus opinion concluded that the Veteran's severe myalgias were due to statin medications prescribed by VA.  Similarly, a November 2012 nexus opinion stated that the Veteran's muscle pain developed a short time after he was started on Simvastatin for high cholesterol in 1999, and that his muscle pain continued after changes to alternate statin medications and even after such medications were stopped; therefore, it was concluded that the Veteran permanently disabled from myalgias caused by statin use.  

While the medical evidence added to the record is new, in that it was not of record at the time of the previous October 2008 Board decision, it does not constitute material evidence.  38 C.F.R. § 3.156(a).  The nexus opinions clearly identify that the Veteran has additional disability diagnosed as myalgias due to statin medications prescribed by VA; however, they do not document that such additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or that the proximate cause of any such disability was not an event which was not reasonably foreseeable.  As such, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Id.  

The Veteran's additional lay statements and testimony continue to assert generally that his diffuse myalgia was due to negligence on the part of VA in continuing to prescribe such medications.  The Veteran's statements are largely cumulative of his prior statements considered by the Board in October 2008; therefore, they are not new evidence.  Id.  

Given that the evidence submitted since the prior final October 2008 Board decision is not both new and material, reopening of the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications, is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  




ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


